MEMORANDUM **
Genaro Castillo-Fuentes appeals from his 108-month sentence imposed following his guilty-plea conviction for distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(B)(iii). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Castillo-Fuentes’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the judgment is AFFIRMED.
Because the district court’s judgment incorrectly references 21 U.S.C. § 841(b)(l)(A)(iii), rather than 21 U.S.C. § 841(b)(l)(B)(iii), as the statute of conviction, we REMAND for the limited purpose of correcting the judgment. See United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000).

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.